IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42276

STATE OF IDAHO,                                 )     2015 Unpublished Opinion No. 547
                                                )
       Plaintiff-Respondent,                    )     Filed: July 9, 2015
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
WILLIAM CONRAD VALENTINE,                       )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Judgment of conviction and unified twenty-year sentence with a minimum period
       of confinement of eight years for lewd conduct with a child under
       sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       William Conrad Valentine pled guilty to lewd conduct with a child under sixteen, Idaho
Code § 18-1508. In exchange for his guilty plea, additional charges were dismissed. The district
court imposed a unified twenty-year sentence with an eight-year determinate term. Valentine
appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Valentine’s judgment of conviction and sentence are affirmed.




                                                   2